DETAILED ACTION
	Claims 1-15 filed on December 16, 2020 are pending in this action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “display housing 13” on page 9, lines 17 and 21 should likely read “display housing 12”.  
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities: “a rear casing on which a camera module seating part on which the camera module is seated” should likely read “a rear casing including a camera module seating part on which the camera module is seated”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Kim (KR Publication No. 2016/0034748, as cited in applicant’s IDS) in view of Lee (US Publication No. 2007/0091555).
Regarding claim 1, Kim discloses display device (1) comprising: a display main body (10); an image capturing unit (200) which slides between a first position (Paragraph [0047], first position when 200 disclosed within 10) accommodated inside the display main body (10) and a second position (Paragraph [0047], second position when 200 protruding out of 10) protruding outside the display main body (10); a guide body (100) provided inside the display main body (10) and slidingly guiding the image capturing unit (200). 
Kim does not disclose a torsion spring connecting the image capturing unit and the guide body to apply an elastic force to the image capturing unit, wherein a direction of the elastic force applied to the image capturing unit by the torsion spring changes when the image capturing unit passes through a third position located between the first position and the second position.
However, Lee discloses a torsion spring (120 and 130) connecting a sliding member (110) and a guide body (140) to apply an elastic force to the sliding member (110), wherein a direction of the elastic force applied to the sliding member by the torsion spring changes (Paragraphs [0036] and [0096]-[0098]) when the sliding member (110) passes through a third position (Figure 4) located between the first position (Figure 5) and the second position (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the linear compression spring system 700 of Paragraph [0018] in Lee), while also increasing operational convenience of the device itself due to the assisted movement (Paragraph [0039] in Lee).
Regarding claim 2, Kim in view of Lee teaches the display device of claim 1, and further teaches (in Lee) wherein the torsion spring (120 and 130) acts elastic force in a direction in which the image capturing unit (sliding member 110 of Lee corresponding to image capturing unit 200 in Kim) slides to the first position (Figure 5), when the image capturing unit (sliding member 110 of Lee corresponding to image capturing unit 200 in Kim) is located between the first position (Figure 5) and the third position (Figure 4) (Paragraphs [0036] and [0096]-[0098]), and wherein the torsion spring (120 and 130) acts elastic force in a direction in which the image capturing unit (sliding member 110 of Lee corresponding to image capturing unit 200 in Kim) slides to the second position (Figure 2), when the image capturing unit (sliding member 110 of Lee corresponding to image capturing unit 200 in Kim) is located between the second position (Figure 2) and the third position (Figure 4) (Paragraphs [0036] and [0096]-[0098]).
Regarding claim 3, Kim in view of Lee teaches the display device of claim 1, and further teaches (in Lee) wherein the image capturing unit (sliding member 110 of Lee corresponding to image capturing unit 200 in Kim) slides along a linear trajectory (Figures 2-5; 200 in Kim sliding vertically corresponding to 110 of Lee sliding along center line CL).
Regarding claim 4, Kim in view of Lee teaches the display device of claim 1, and further teaches (in Kim) wherein the guide body (100 in Kim) includes a pair of first bodies (Figure 4, opposite side surfaces 104 in Kim) located opposite to each other (Figure 4 in Kim) with an 200 in Kim) interposed therebetween (Figure 4 in Kim) and to which the torsion spring (120 and 130 in Lee) is connected (104s in Kim corresponding to guide rails 114a and 144b in Lee); and a second body (Figure 4 in Kim, 102) connecting the pair of first bodies (102 connecting 104s in Kim) to each other.
Regarding claim 5, Kim in view of Lee teaches the display device of claim 4, and further teaches (in Lee) wherein the first body (opposite side surfaces 104 in Kim corresponding to guide rails 114a and 144b in Lee) is formed with a first connection part (connection holes 148a and 148b in Lee) to which one end part of the torsion spring (tips of arms of 120 and 130 in Lee) is connected, and wherein the torsion spring (120 and 130 Lee) rotates around the first connection part (148a and 148b in Lee) (Figures 2-5, 120 and 130 rotating about 148a and 148b throughout siding motion/positions).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the first body of Kim as modified by Lee to further include the first connection parts of Lee. Doing so would have provided a connection point for the previously combined torsion springs, allowing the torsion springs to operate effectively. 
Regarding claim 6, Kim in view of Lee teaches display device of claim 5, and further teaches (in Lee) wherein a second connection part (connection holes 218a and 218b) to which the other end part of the torsion spring (tips of arms of 120 and 130) is connected is provided to the image capturing unit (sliding member 110 in Lee corresponding to imaging unit 200 in Kim).

Regarding claim 7, Kim in view of Lee teaches the display device of claim 6, and further teaches (in Lee) wherein the second connection part (118a and 118b) is located inside (downward from) the first connection part (148a and 148b) when the image capturing unit (sliding member 110 in Lee corresponding to imaging unit 200 in Kim) is located in the first position (Figure 5, 118a and 118b located downward from 148a and 148b), and wherein the second connection part (118a and 118b) is located outside (upward from) the first connection part (148a and 148b) when the image capturing unit (sliding member 110 in Lee corresponding to imaging unit 200 in Kim) is located in the second position (Figure 2).
Regarding claim 8, Kim in view of Lee teaches the display device of claim 4, and further teaches (in Kim) wherein a guide groove (Figure 8, guide grooves 110 and 120) formed long in the sliding direction (vertical direction) of the image capturing unit (200) is formed between the first body (104) and the second body (102) (Figure 8), and wherein a protrusion (guide projections 231 and 233) inserted into the guide groove (guide grooves 110 and 120) is formed in the image capturing unit (200).
Regarding claim 9, Kim in view of Lee teaches the display device of claim 8, and further teaches (in Kim) wherein an outer end part (top of 120) of the guide groove (110 and 120) is opened (Figure 4, top end of 120 being open).
Regarding claim 10, Kim in view of Lee teaches the display device of claim 8, and further teaches (in Kim) wherein, in the image capturing unit (200), a limiter (stopper projections 241-244) protruding toward the second body (102) is formed (Figure 3), wherein, in the second body (102), an engaging groove (stopper guide grooves 160 and 170) formed long in the sliding direction (vertical direction) of the image capturing unit (200) and into which the limiter (stopper projections 241-244) is inserted is formed (Paragraphs [0077]-[0081]), and wherein when the image capturing unit (200) is located in the second position (most vertical position), the limiter (stopper projections 241-244) is engaged with the outer end part (164 and 174) of the engaging groove (160 and 170) (Paragraph [0085]).
Regarding claim 11, Kim in view of Lee teaches the display device of claim 10, and further teaches (in Kim) wherein a length of the guide groove (110 and 120) is longer than a length of the engaging groove (160 and 170) (Figure 10 and Paragraphs [0069], because 231 and 232 are located at the lower end of 200, length of the engaging grooves 160 and 170 are necessarily less than length of guide grooves, else 200 would fall out of 1 when in top position).
Regarding claim 13, Kim in view of Lee teaches the display device of claim 1, and further teaches (in Kim) wherein the image capturing unit (200) includes a camera module (210) to which a cable (C) is connected (Figure 14); a rear casing (253 and 259) including a camera module seating part (interior of 259) on which the camera module (210) is seated is formed (Paragraph [0167]) and which covers the camera module (210) from a rear (Figure 14, adjacent to 259); and a front body (252 and 257) fastened to the rear casing (257 and 259 comprising second casing 256) and covering the camera module (210) from a front (Figure 14, adjacent to 257).
Regarding claim 14, Kim in view of Lee teaches the display device of claim 13, and further teaches (in Kim) wherein at least one cable guide (Figure 15, 271 and 281 constraining C their interior) for fixing the cable (C) is formed on the rear casing (260 attached to rear casing 259 of 256).
Regarding claim 15, Kim in view of Lee teaches the display device of claim 13, and further teaches wherein a cable through-hole (Figure 14 and 15, 272 and 282) through which the cable (C) passes is formed between the rear casing (253 and 259) and the front body (257 and 252) (Figure 14 and 15, C threaded through 272 and 282 of 260, where 260 attached to and between 252 and 253
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kim (KR Publication No. 2016/0034748, as cited in applicant’s IDS) in view of Lee (US Publication No. 2007/0091555) and Mitsui (US Publication No. 2013/0077903).
Regarding claim 12, Kim in view of Lee teaches the display device of claim 1, but does not teach wherein the image capturing unit is provided with a cushion part including an elastic material, and wherein the guide body is provided with a seating part in contact with the cushion part.
However, Mitsui teaches a sliding mechanism (Figure 5) wherein the fixing plate (1) is provided with a seating part (16) and a cushion part (16b) including an elastic material (Paragraph [0031], 16b being a rubber material), and wherein a sliding member (2) contacts the cushion part (Paragraph [0031] and Figure 5, 2 contacting 16b at 3).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have included the cushion and seating part of Mitsui to the guide body of Kim as modified by Lee. Doing so would have provided a damping effect, allowing the image capturing unit to have a soft close. 
Mitsui teaches that the cushion part and seating part are located on the fixed member (1); as opposed to the claimed invention, where the seating part is located on the fixed member (guide body 100) and the cushion part is located on the sliding member (image capturing unit 200). However, one of ordinary skill in the art would have recognized that the cushion part being attached to the image capturing unit would perform the same operation as the cushion part being attached to seating member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged 71) of guide body (100), instead of the image capturing unit (200), was provided with the cushion part (72), since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu (US Publication No. 2020/0064882) and Franke et al. (US Publication No. 2020/0209914) disclose display devices with extendable camera assemblies. Wang et al. US Publication No. 2010/0022286) and Kim (US Publication No. 2011/0017000) discloses sliding apparatuses with torsion springs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/G.C./Examiner, Art Unit 2841     


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841